17 So.3d 752 (2009)
Michael ALDRIDGE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1673.
District Court of Appeal of Florida, Fifth District.
July 28, 2009.
Rehearing Denied September 9, 2009.
Michael Aldridge, Polk City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellant.
PER CURIAM.
AFFIRMED. See Clayton v. State, 904 So.2d 660 (Fla. 5th DCA 2005); Hope v. State, 766 So.2d 343 (Fla. 5th DCA 2000).
MONACO, C.J., GRIFFIN and EVANDER, JJ., concur.